Citation Nr: 0432768	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to the service-connected residuals of 
hepatitis.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO wherein 
the veteran's claims of service connection and for an 
increased rating for the service-connected hepatitis 
residuals were denied.

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in October 2004.  

The issues of service connection for a right knee disability, 
a left knee disability and for a low back disability, as well 
as the issue of entitlement to an increased (compensable) 
rating for the service-connected hepatitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran has submitted no competent evidence to show that 
his heart disease had its clinical onset in service, or 
within the presumptive period following service, or was 
caused or aggravated by the service-connected hepatitis 
disability.  


CONCLUSION OF LAW

The veteran's heart disease was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred 
therein; nor is it proximately due to or the result of the 
service-connected hepatitis disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. 
§ 5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2004).  

In this case, in a letter dated in November 2001, the RO 
notified the veteran of VA's duty to assist the veteran and 
indicated that the veteran should tell the RO about any 
additional information or evidence, VA or non VA, that he 
wanted the RO to obtain.  In addition, the veteran was 
requested to complete and return release authorization forms 
so that VA could request any identified medical records from 
his private physicians.  The veteran was also notified that 
he should identify all VA facilities wherein he received 
treatment, including dates of treatment, in order for the RO 
to obtain any such records.  To substantiate his claims of 
service connection, the evidence must show that he had 
current disability that was incurred in or aggravated by 
service, or which was due to service-connected disability.  
The RO notified the veteran in the August 2002 rating 
decision, and the October 2002 Statement of the Case (SOC), 
of what evidence was necessary to substantiate the veteran's 
claims of service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in April 2002.  

It is also noted that a recent case of the Court held that 
compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the appellant was provided with a duty to 
assist letter prior to the initial adjudication of his claims 
of entitlement to service connection.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Court in Pelegrini II held, in part, that a VCAA notice 
consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
07-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the November 2001 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini II.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal, as to the issue of service connection for heart 
disease, and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim of service connection for heart 
disease.  Essentially, all available evidence that could 
substantiate the claim of service connection for heart 
disease has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim of 
service connection for heart disease and that no further 
assistance that might substantiate that claim is required.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a non-
service-connected disorder is found to be proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular-renal disease, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran asserts that he has current heart disease that 
resulted from his service-connected hepatitis.  

Historically, the veteran had active service from October 
1967 to June 1970, including service in the Republic of 
Vietnam.  Shortly after service, the RO issued a rating 
decision in January 1971 wherein service connection for 
residuals of infectious hepatitis was granted.  A 
noncompensable evaluation was assigned based on a finding 
that the veteran essentially had no residuals from the 
hepatitis.  

In his August 2001 claim, the veteran essentially asserted 
that his current heart disease was the proximate result of 
the service-connected hepatitis.  

A careful review of the veteran's service medical records is 
negative for any complaints, findings or diagnosis of a heart 
disorder and/or heart disease.  

Post-service private medical records indicate that the 
veteran underwent a cardiac catheterization in January 1993 
after complaints of chest pain and an abnormal stress 
echocardiogram.  He subsequently underwent a coronary 
angioplasty.

The veteran underwent a stress echocardiogram in May 2000.  
The conclusion was negative for ischemia by symptoms, EKG and 
wall motion; normal heart rate and blood pressure response to 
exercise; normal functional capacity; and normal resting 
echocardiogram.  

The private medical records also indicate that the veteran 
underwent a cardiac catheterization in March 2001 after 
complaining of recent episodes of chest heaviness with 
nausea.  He subsequently underwent coronary artery bypass 
surgery the following week.  The pre and post-operation 
diagnoses were those of coronary artery disease and tobacco 
abuse.  The March 2001 discharge summary noted that the 
veteran had a known history of coronary artery disease and 
underwent a percutaneous transluminal coronary angioplasty 
(PTCA) in 1993.

At the veteran's VA examination in April 2002, he reported 
that his heart problems began in the early 1990's.  The 
diagnosis was that of coronary artery disease status post 
coronary artery bypass graft with mild to moderately reduced 
left ventricular ejection fraction around 40%-45%.  The 
examiner noted that the presence of his hepatitis limited his 
ability to adequately control his cholesterol due to the 
effects of medications on his hepatic function; however, he 
opined that it was unlikely that his liver disease actually 
caused his coronary artery disease.  

A VA outpatient clinical note from April 2002, noted that 
although hepatitis was mentioned, there were no serologies to 
document the actual status.  There was no history of abnormal 
liver function tests (LFT's) in the past, and it was unclear 
what follow-up testing had occurred.  Examination showed no 
stigmata of chronic liver disease; however, the examiner was 
not able to rule in or rule out chronic viral hepatitis 
infection without further lab work  The examiner further 
opined that there was no evidence that the veteran's heart 
condition was related to his previous hepatitis.  

At his video conference hearing before the undersigned 
Veterans law Judge in October 2004, the veteran testified 
that he believed his heart condition was linked to his 
service-connected residuals of hepatitis.  

In sum, the medical evidence of record indicates that the 
veteran's heart disease was incurred many years after 
service; and there is no evidence of record, other than the 
appellant's contentions, that his current heart disease is 
related to the service-connected hepatitis, or any other 
disease or injury incurred in or aggravated by service.  
Examiners from the VA examination and the clinical visit in 
April 2002 both opined that the veteran's heart condition was 
not related to the service-connected hepatitis.  There is no 
opinion to the contrary, other than the veteran's own 
assertions.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for heart disease.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence preponderates against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2004).  


ORDER

Service connection for heart disease is denied.  


REMAND

The veteran also asserts that he has current right knee, left 
knee and back disabilities due to injuries sustained during 
service.  The Board finds, that for the reasons set forth 
herein below, additional development is necessary with regard 
to these issues before a decision on the merits can be 
reached.  

A.  Right Knee 

The veteran contends that service connection is warranted for 
a right knee disability, asserting that his current right 
knee disability was incurred during service.  

The service medical records indicate that the veteran fell 
and injured his right knee in August 1968.  On examination, 
the right anterior lateral patella was tender and the veteran 
walked with a mild limp.  The impression was that of a mild 
soft tissue injury of the right knee.  X-rays were negative 
and mild effusion was noted.  An ace bandage and hot packs 
were prescribed.  The veteran was placed on light duty for 
three days.  

Private treatment records reflect that the veteran underwent 
an arthrotomy of the right knee with medial meniscectomy in 
February 1977.  The pre-operative diagnosis was internal 
derangement of the right knee.  The post-operative diagnosis 
was that of incomplete bucket handle tear medial meniscus, 
right knee, and old partial rupture of anterior cruciate 
ligament with antero-medial rotary instability.  The 
operative report noted that inspection of the medial meniscus 
revealed that there was an old anterior attachment tear of 
the structure and extending from about the midportion of the 
cartilage posteriorly there was an incomplete bucket handle 
tear.  It was also noted that there was an old partial 
rupture of the anterior cruciate ligament with marked 
attenuation and antero-posterior laxity.   

Various private post-service treatment records refer 
generally to two right knee operations "back in the 70's."  
In the April 2002 VA examination for joints, the examiner 
referred to "surgery on the knee in 1972."  It is not clear 
from the record if the veteran had any other right knee 
surgeries prior to the documented surgery in February 1977.  

The veteran testified, at his October 2004 video conference 
hearing, that he did not follow up on the in-service injury 
to his right knee until five or six years later, at which 
time he ended up having the right knee surgery.

At his VA examination for joints in April 2002, the examiner 
opined that the veteran's current knee disability was related 
to his right knee surgery in 1972 with the cartilage out and 
ligament injuries.  The examiner indicated that the etiology 
of that problem could not be determined, and that the 
documented injury in 1968 appeared only to be a strain.  

Again, it appears that the record is incomplete, as there is 
no documentation in the record showing that the veteran 
underwent right knee surgery in 1972, just two years after 
service.  As such, the case must be remanded to afford the 
veteran an opportunity to provide any such evidence, 
particularly in light of the February 1977 surgical 
documentation noting that the veteran had an old injury to 
the right knee.  

The veteran should also be afforded another VA examination to 
determine the likely etiology of the right knee arthritis.  
In particular, the examiner should provide an opinion, with 
adequate rationale as to whether it is at least as likely as 
not that the veteran's current right knee disability was 
incurred in or aggravated by service.  


B.  Left Knee

The veteran asserts that service connection for a left knee 
disability is warranted.  

A careful review of the veteran's service medical records 
shows that the veteran reported at his enlistment physical in 
October 1967 that he had Osgood Schlatter's disease on the 
left for 8 years duration.  No congenital deformities were 
noted.  There were no complaints, diagnosis or findings of a 
left knee disability or injury to the left knee during 
service.  

In his August 2001 claim of service connection, the veteran 
asserted that his back and knees were a constant problem 
during his service in Vietnam.  The veteran further reported 
that he was constantly lifting heavy objects and carrying 
them around, working on vehicles, engines, heavy steel 
wheels, etc.  The veteran also reported that he was treated 
for his back and knee problems by the medic, who would just 
give him aspirin and tell him to "tough it out."

Various private post-service treatment records refer 
generally to two right knee operations "back in the 70's."  
There is no indication that the veteran was treated post-
service for a left knee disability.  

At his video conference hearing in October 2004, the veteran 
testified that he believed that his claimed left knee 
disorder was essentially due to the additional strain from 
overuse of his left knee, to compensate for his right knee 
injury.

In light of the veteran's contentions that he has a left knee 
disability that is proximately due to his claimed right knee 
disability, the Board finds that this issue must be deferred 
pending the outcome of the claim of service connection for a 
right knee disability.  In other words, the issue of service 
connection for a left knee disability is deemed to be 
"inextricably intertwined" with the issue of service 
connection for a right knee disability.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).  




C.  Back

As noted herein above, the veteran asserts that his back and 
knees were a constant problem during his service in Vietnam.  
The veteran further reported that he was constantly lifting 
heavy objects and carrying them around, working on vehicles, 
engines, heavy steel wheels, etc.  The veteran also reported 
that he was treated for his back and knee problems by the 
medic, who would just give him aspirin and tell him to 
"tough it out."

On his enlistment physical examination in October 1967, the 
veteran reported occasional back ache.  It does not appear 
that the veteran was treated for complaints of back pain 
during service.  

A February 2001 private examination report noted complaints 
of low back and right leg pain.  The impression was that of 
herniated disc at L5-S1 on the right.  

An April 2002 private memorandum noted that a post-service 
magnetic resonance imaging (MRI) revealed evidence of disc 
herniation at L5/S1 intervertebral space.  The examiner's 
clinical impression was consistent with right S1 
radiculopathy, lumbar strain, thoracic strain and bilateral 
sacroiliitis.  

At his video conference hearing in October 2004, the veteran 
testified that he injured his back at the same time he 
injured his right knee, in Vietnam.  The veteran has not yet 
been afforded a VA examination to determine the current 
nature and likely etiology of the low back disability.  

As such, the veteran should be afforded a VA examination to 
determine the current nature and likely etiology of the low 
back disability.  All outstanding pertinent treatment records 
should be obtained and associated with the claims file.  




C.  Increased Rating for Hepatitis

The veteran asserts that his service-connected residuals of 
hepatitis are more severe than what is currently represented 
by the noncompensable rating assigned.  

At his April 2002 VA heart examination, the examiner noted 
that the veteran's cholesterol lowering medications had been 
adjusted due to his hepatitis and the worsening of his liver 
function tests.  However, it does not appear that the 
veteran's liver function was tested at that examination.  
Moreover, there is no indication that the severity of the 
veteran's service-connected hepatitis was addressed by the 
examiner.  

A VA outpatient clinical note from April 2002, noted that 
although hepatitis was mentioned, there were no serologies to 
document the actual status.  There was no history of abnormal 
liver function tests (LFT's) in the past, and it was unclear 
what follow-up testing had occurred.  Examination showed no 
stigmata of chronic liver disease; however, the examiner was 
not able to rule in or rule out chronic viral hepatitis 
infection without further lab work.  

At his video conference hearing in October 2004, the veteran 
testified that he has his liver enzymes and his blood checked 
every three months.  The veteran also testified that he has a 
liver panel about once a year and a liver scan.  It does not 
appear that the results of such testing is documented in the 
claims file.  In other words, it is unclear as to whether the 
veteran has residuals of the service-connected hepatitis, and 
if so, the severity of any such residuals.  Moreover, it has 
been suggested that medications taken for the veteran's non-
service-connected heart disease have a negative effect on the 
veteran's liver.  This issue has not yet been addressed by a 
VA examiner.  

Furthermore, the Board finds that the evidence of record is 
insufficient to determine the current nature, extent and 
severity of the service-connected residuals of hepatitis.  As 
such, the veteran should be afforded a VA examination to 
determine the current nature, extent and severity of the 
service-connected hepatitis.  All pertinent treatment records 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for right 
and/or left knee disabilities, a low back 
disability and/or the service-connected 
residuals of hepatitis.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Importantly, the AMC should 
attempt to obtain liver function tests 
and liver scans of the veteran that were 
referenced by him at his video conference 
hearing in October 2004.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The AMC then should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and the 
likely etiology of any right knee, left 
knee and low back disabilities.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner prior to the requested 
studies.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed right knee, left knee and low 
back disabilities.  

Based on his/her review of the case, the 
orthopedic examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current right knee, 
left knee and/or low back disability that 
was incurred in or aggravated by service.  

If, and only if, it is determined that it 
is at least as likely as not that the 
veteran has a right knee disability that 
was incurred in or aggravated by service, 
then the examiner should determine if the 
veteran has a left knee disability that 
is at least as likely as not proximately 
due to the right knee disability.

A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The AMC should schedule the veteran 
for a VA examination by an appropriate 
liver specialist to determine the current 
nature, extent and severity of the 
service-connected residuals of hepatitis.  
All indicated tests should be conducted 
and the examiner must be provided with 
the claims file and the criteria for 
rating service-connected residuals of 
hepatitis.  The examiner should indicate 
the severity of the service-connected 
residuals of hepatitis based on the 
rating criteria.  All opinions expressed 
must be accompanied by adequate 
rationale.  

4.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claims of service connection and for an 
increased (compensable) rating.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



